Citation Nr: 0601795	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  03-36 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to extension of the delimiting date beyond March 
12, 2003, for educational assistance benefits under Chapter 
35, Title 38, United States Code.


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from March 1975 to March 
1978.  The appellant is the veteran's spouse.

This matter comes with the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 action issued by the Education 
Center of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma. 

In June 2005, the case was remanded for additional 
development.  It is now before the Board for further 
appellate consideration.

A review of the record reflects that the veteran's guardian, 
in a January 2005 statement, had asked for a hearing with 
regard to the proposed reduction in the veteran's benefits 
due to his incarceration and that the RO consider a special 
apportionment for the veteran's dependents during his 
incarceration.  These issues are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  By a rating decision issued on March 12, 1993, the 
veteran's service-connected schizophrenia was found to be 
permanently and totally disabling for VA purposes, effective 
on October 21, 1992; thus, basic eligibility to benefits 
under Chapter 35 was established effective on March 12, 1993.

2.  In an August 1998 administrative decision, the RO 
recognized a valid common law marriage between the veteran 
and the appellant from August 1, 1991, the first day of the 
month following the date they started living together as 
husband and wife.  Subsequently, a certificate of marriage 
reflects that they solemnized their marriage in a ceremony 
performed on September 17, 1999.

3.  In August 2003, the RO received a VA Form 22-1999, 
Enrollment Certification, from the appellant for a program on 
being a medical coding professional to begin on July 28, 
2003.

4.  By a decision issued in August 2003, the RO determined 
that the appellant's eligibility to benefits under Chapter 35 
was effective on March 12, 1993 and that the delimiting date 
for such benefits was March 12, 2003.

5.  There is no evidence that the appellant was prevented 
from initiating, or completing, the chosen program of 
education within the period of Chapter 35 eligibility because 
of her own physical or mental disability, nor has she made 
such an allegation.


CONCLUSION OF LAW

The date of March 12, 2003, is the proper delimiting date for 
the appellant's Chapter 35 educational assistance benefits.  
38 U.S.C.A. §§ 3501(a)(1)(D)(i), 3512 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 21.3021(a)(3), 21.3046, 21.3047 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President approved the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, which made 
several amendments to the laws governing certain VA claims, 
to include redefining VA's duty-to-assist and notification 
obligations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002 & Supp. 2005).  In addition, regulations 
implementing the VCAA were codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2005).  

However, these changes are not applicable to claims such as 
the one herein at issue.  In Barger v. Principi, 16 Vet. App. 
132 (2002), the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA, with its expanded duties, 
is not applicable to cases involving the waiver of recovery 
of overpayment claims, pointing out that the statute at issue 
in such cases is found in Chapter 53, Title 38, United States 
Code, and that the provisions of the VCAA are relevant to a 
different Chapter (that is, Chapter 51).  As well, the 
statute at issue in this matter is not found in Chapter 51 
(rather, in Chapter 35).  Therefore, the VCAA (and, it 
follows, its implementing regulations) is not applicable.

Moreover, as regards any pre-VCAA duties to notify and 
assist, the Board notes that the RO has explained to the 
appellant the bases for denial of the claim in the August 
2003 action and a September 2003 statement of the case, and 
afforded her the opportunity to present information and 
evidence in support of the claim.  Significantly, there is no 
indication that there is any existing evidence pertinent to 
the issue on appeal that has not been obtained.  Moreover, 
the VA General Counsel has held that the notice and duty to 
assist provisions of the VCAA are not applicable to a claim, 
where, as here, that claim cannot be substantiated because 
there is no legal basis for the claim or because undisputed 
facts render the claimant ineligible for the claimed benefit.  
See VAOPGCPREC 5-2004.

The Board also observes that the Veterans Benefits 
Improvement Act of 2004, Pub. L. No. 108-484 (2004), amended 
38 U.S.C. § 3512(b)(1) to extend the Chapter 35 delimiting 
date for surviving spouses of service members who die on 
active duty from 10 years to 20 years for the eligibility 
date.  However, this change does not affect the appellant's 
case and essentially leaves the application of the provisions 
of the applicable law unchanged.  Accordingly, the Board 
finds that the appellant will not be prejudiced by the 
Board's action in this decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

The appellant essentially contends that, since she and the 
veteran have only been married since September 17, 1999, her 
delimiting date should be extended.

The Board notes that basic eligibility for Chapter 35 
benefits is established in one of several ways, including 
being a spouse of veteran who has a service-connected 
disability that has been found to be permanently and totally 
disabling for VA purposes.

Eligibility extends 10 years from the date (as determined by 
the Secretary) the person becomes an eligible person within 
the meaning of 38 U.S.C.A. § 3501(a)(1) (West 2002 & Supp. 
2005).  38 U.S.C.A. § 3512(b)(1)(A) (West 2002 & Supp. 2005); 
see also VA Adjudication Procedure Manual M22-4, part VII, 
1.05a.  The beginning date of the 10-year period of 
eligibility for a spouse of a veteran with a permanent and 
total disability evaluation effective after October 27, 1986, 
is the effective date of the evaluation or the date of 
notification of such evaluation, whichever is more 
advantageous to the spouse, if the spouse has not chosen 
another date between either of these two dates which has been 
is approved by the Secretary.  38 U.S.C.A. § 3512(b)(1)(A); 
38 C.F.R. § 21.3046(a)(2)(iii).

In Ozer v. Principi, 14 Vet. App. 257 (2001), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that 38 U.S.C.A. § 3512(b)(1) determined the 
eligibility period for spouses and surviving spouses.  As 
noted above, that subsection states that the eligibility 
period ends 10 years after whichever of three events occurs 
last.  The Court stated that the finding that the veteran has 
a total service-connected disability permanent in nature 
could never be the last of these three events since the other 
two events are post-mortem.  For those spouses whose 
eligibility had been determined on the basis that the veteran 
had a total service-connected disability permanent in nature, 
the Court's decision has the effect of ending delimiting 
dates provided that there is still Chapter 35 entitlement 
remaining or if Chapter 35 eligibility was just established 
on that basis.  The Court invalidated the 10-year limitation 
provided under 38 C.F.R. § 21.3046(c).  Subsequently, 
Congress enacted the Veterans Education and Benefits 
Expansion Act of 2001 (VEBEA), Public Law No. 107-103, 115 
Stat. 976 (2001), which, in pertinent part, invalidated the 
holding in Ozer.  For all eligibility decisions made on or 
after December 27, 2001, under the VEBEA, spouses get a 10-
year delimiting period in which they may, upon first becoming 
eligible, use Chapter 35 benefits.  

An eligible spouse shall be granted an extension of the 
applicable period of eligibility provided the spouse: (1) 
applies for the extension within the appropriate time limit; 
(2) was prevented from initiating or completing the chosen 
program of education within the otherwise applicable period 
of eligibility because of a physical or mental disability 
that did not result from the willful misconduct of the 
eligible spouse; (3) provides VA with any requested evidence 
tending to show that the requirements of (2) have been met, 
and (4) is otherwise eligible for payment of educational 
assistance for the training pursuant to the provisions of 
Chapter 35, Title 38, United States Code.  38 U.S.C.A. § 
3512(b)(2); 38 C.F.R. § 21.3047.

Application for an extension must be made within one year 
after the last date of the delimiting period, the termination 
of the period of physical or mental disability, or October 1, 
1980, whichever date is latest.  38 U.S.C.A. § 3512(b)(2).

In a September 2003 VA Form 9 received in November 2003, the 
appellant essentially contends that her appeal should be 
granted because she and the veteran have not been married for 
10 years, but also because she did not know anything about 
the 10-year window of opportunity, maintaining that VA should 
notify people about such things when they marry a veteran.

There is no dispute in this case of the appellant's formal 
claim for educational assistance was not received by VA until 
August 2003, within one year after the last date of the 
delimiting period.  In the present case, the beginning date 
of the appellant's eligibility for Chapter 35 educational 
assistance benefits is either the effective date that the 
veteran's service-connected schizophrenia was found to be 
permanently and totally disabling for VA purposes, October 
21, 1992, or the date of issuance of the decision finding the 
veteran's service-connected schizophrenia to be permanently 
and totally disabling for VA purposes, March 12, 1993.  Since 
there is no evidence that the appellant elected a beginning 
date between these two dates, the RO properly determined that 
the appellant's eligibility began on the later of the two 
dates or March 12, 1993 and terminated on March 12, 2003.  

Turning to the issue of whether the appellant is entitled to 
an extension of the delimiting date for Chapter 35 benefits, 
the Board notes that the appellant's August 2003 application 
for extension was timely, as it was received within one year 
after the last date of the delimiting period.  She stated 
that the veteran is incompetent as the record reflects; but 
she has not alleged that she was prevented from initiating or 
completing school within the otherwise applicable period of 
eligibility because of her own mental or physical disability.  
As stated above, the applicable law providing for extension 
of the delimiting date for a spouse is specific to that 
individual's physical or mental disability; and does not 
provide for consideration of the veteran's health or other 
personal considerations the appellant may have such as the 
fact that she claims that she was not married to the veteran 
at the time he was notified that his schizophrenia had been 
found to be permanently and totally disabling.  38 U.S.C.A. 
§ 3512(b)(2); 38 C.F.R. § 21.3047.  

Contrary to the appellant's allegations, the Board observes 
that, except for periods of incarceration, the veteran and 
the appellant have being living together as husband and wife 
since July 1991 for VA benefits purposes.  In an August 1998 
administrative decision, the RO recognized a valid common law 
marriage between the veteran and the appellant from August 1, 
1991, the first day of the month following the date they 
started living together as husband and wife.  Subsequently, a 
certificate of marriage reflects that they solemnized their 
marriage in a ceremony performed on September 17, 1999.  
Thus, they have been legally married for VA benefit purposes 
since August 1991, that is, prior to the effective date that 
the veteran's service-connected schizophrenia was found to be 
permanently and totally disabling for VA purposes and the 
March 1993 rating decision finding him so.

The Board is mindful of the appellant's contention that she 
should have been correctly informed earlier, by VA, of the 
potential eligibility for the benefits at issue.  The Court, 
citing to an opinion from the United States Supreme Court, 
has held that everyone dealing with the Government is charged 
with knowledge of Federal statute and agency regulations.  
Morris v. Derwinski, 1 Vet. App. 260 (1991).  Furthermore, 
the VA is under no legal obligation to individually notify 
every potential claimant of his or her possible entitlement 
to VA benefits.  Lyman v. Brown, 5 Vet. App. 194 (1993); Hill 
v. Derwinski, 2 Vet. App. 451 (1991).  The VA's failure to 
give a claimant, or potential claimant, any form for 
information concerning the right to file a claim, or furnish 
notice of the time limit for filing a claim, does not extend 
the time periods for doing so.  38 U.S.C.A. § 21.1032(c) 
(2005); 38 C.F.R. § 21.1032(a) (2005).  In other words, the 
fact that VA failed to notify the appellant of her 
eligibility for educational assistance, or failed to forward 
forms for information on these benefits to the appellant 
after her common law marriage to the veteran, does not 
provide the basis for awarding the benefits sought.  In cases 
such as this, when the law is dispositive, the claim should 
be denied because of the absence of legal merit.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).




ORDER

An extension of the delimiting date beyond March 12, 2003 for 
educational assistance benefits under Chapter 35, Title 38, 
United States Code, is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


